Exhibit 99.4 Financial Statement Request Form Rather than receiving Almaden Minerals Ltd.’s (the “Company”) financial statements by mail, you may choose to access them at www-sedar.com. If you would like to receive, by mail, either the Company's interim financial statements and associated Management Discussion and Analysis (“MD&A') and/or annual financial statements and associated MD&A, for the Company's current financial year, please make your selection below. Please select one or both of the following options: InterimFinancialStatementsand associated MD&A Annual Financial Statements and associated MD&A Name: Address: Street Name & Number Apt. or Suite City Prov. or State Country Postal or Zip Code Preferred Method of Communication: Email: or Mail: * Signature: Date: PLEASE RETURN YOUR COMPLETED REQUEST FORM BY MAIL TO: ALMADEN MINERALS LTD. 1103 - V6C 2T8 OR BY FAX TO: 604-689-7645 OR BY EMAIL TO: info@almadenminerals.com
